

114 S2734 IS: Creating Livable Environments And New Usable Property Act
U.S. Senate
2016-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2734IN THE SENATE OF THE UNITED STATESMarch 17, 2016Mr. Murphy introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to extend the exclusion of gain or loss from the sale or
			 exchange of certain brownfield sites from unrelated business taxable
			 income, and to extend expensing of environmental remediation costs.
	
 1.Short titleThis Act may be cited as the Creating Livable Environments And New Usable Property Act or the CLEAN UP Act. 2.Extension of exclusion of gain or loss on sale or exchange of certain brown­field sites from unrelated business taxable income (a)In generalSection 512(b)(19)(K) of the Internal Revenue Code of 1986 is amended by striking December 31, 2009 and inserting December 31, 2019.
 (b)Effective dateThe amendment made by this section shall apply to any gain or loss on the sale, exchange, or other disposition of any property acquired by the taxpayer after December 31, 2015.
			3.Extension of expensing of environmental remediation costs
 (a)In generalSection 198(h) of the Internal Revenue Code of 1986 is amended by striking December 31, 2011 and inserting December 31, 2019. (b)Effective dateThe amendment made by subsection (a) shall apply to expenditures paid or incurred after December 31, 2015.